Citation Nr: 0427323	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  98-04 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 30 percent disabling.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from June 1986 to August 1986, 
and from May 1987 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim for an increased rating for 
service-connected Crohn's disease, evaluated as 30 percent 
disabling, and denied entitlement to a total disability 
rating based on individual unemployability (TDIU). 

In both January 2000 and May 2001 the Board remanded the 
claims for additional development.  The matter is now once 
again before the Board for disposition.      

Finally, the Board notes that the veteran was represented by 
Mr. R. Edward Bates, Attorney-at-Law, whose authority to 
represent VA claimants was revoked, effective July 28, 2003.  
The veteran was informed of this by a July 2004 letter from 
the Board.  The letter informed the veteran of his choices in 
this regard, including that if VA did not hear from him, or 
his new representative, within 30 days of the date of the 
letter, VA would assume that he wanted to represent himself.  
VA has received no subsequent correspondence from the 
veteran.


FINDINGS OF FACT

1.  The veteran's service-connected Crohn's disease is 
productive of subjective complaints of liquid bowel movements 
and intermittent exacerbations and is not productive of 
malnutrition or anemia.   

2.  The veteran is in receipt of disability compensation for 
Crohn's disease, rated as 30 percent disabling, and 
appendectomy, rated as noncompensable.  His combined 
schedular evaluation is listed as 30 percent from April 1, 
1995.  

3.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities without regard to non-service 
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for Crohn's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321(b), 3.326(a), 4.7, 4.114, Code 7323 
(2003).  

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability have not been met.  
38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. §§3.321, 
3.340, 4.15, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  The veteran 
was first notified of the VCAA in the May 2001 Board Remand.   
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, an August 2003 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  Furthermore, the April 1998 statement of 
the case (SOC) and the September 2000 and November 2002 
supplemental statements of the case (SSOC's) provided the 
veteran with the rating criteria for Diagnostic Code 7323, 
Colitis, ulcerative.    
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, an October 2001 RO letter informed the appellant that 
VA must make reasonable efforts to help him get such things 
as medical records, employment records, or records form other 
federal agencies.  He was informed that he had to give VA 
enough information about such records to allow them to be 
requested from the person or agency that had them.  
Additionally, the letter stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided that it was necessary to make a decision on 
the claim.  The foregoing was reiterated in the August 2003 
RO letter to the veteran.  
  
In addition, the November 2002 SSOC reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2003), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2003).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2003).  The Board notes that the 
veteran has been afforded VA examination in connection with 
the claims on appeal.  Furthermore, VA has obtained the 
veteran's VA treatment records and records from the Social 
Security Administration.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the November 
2002 SSOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the October 2001 and August 2003 RO letters, combined 
with the November 2002 supplemental statement of the case, 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Rating

The veteran is claiming an increased rating for his service-
connected Crohn's disease, currently evaluated as 30 percent 
disabling under Diagnostic Code (DC) 7323, Colitis, 
ulcerative. 

The veteran has been service connected for Crohn's disease.  
This disability is not specifically listed in the diagnostic 
codes of the VA's disability rating schedule.  Where the 
particular disability for which the veteran is service 
connected is not listed, it will be permissible to rate under 
a closely related disease or injury in which not only are the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).   

In this case, the schedule of ratings for the digestive 
system, 38 C.F.R. § 4.114, provides that ratings under 
diagnostic codes 7301 to 7329, inclusive, as well as 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Under this rule, the veteran's disorder appears 
to be most analogous to "ulcerative colitis" as contemplated 
in Diagnostic Code (DC) 7323 and, again, this is the 
diagnostic code 
assigned by the RO.  

Under DC 7323, a 100 percent rating is warranted for Colitis, 
ulcerative: Pronounced; resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.  A 60 percent evaluation is warranted where 
this disorder is severe; with numerous attacks a year and 
malnutrition, with the health being only fair during 
remissions.  A 30 percent evaluation is contemplated in cases 
that are moderately severe; with frequent exacerbations.

The veteran was diagnosed with Crohn's disease in 1991.  He 
underwent an appendectomy in 1991 at which time an 
exploratory laparoscopy and partial colectomy were performed; 
a colonic fistula was discovered.  In 1995, the veteran had 
an ileocolectomy.  In this regard, a VA hospital summary for 
the period January 29, 1995 to February 12, 1995, stated that 
the veteran underwent an exploratory laparotomy with 
resection of abdominal abscess with ileocecostomy.  

An October 1995 VA report of abdomen X-rays stated that there 
were no significant abnormalities recognized in the abdomen.  
An October 1995 VA report of a CT scan of the abdomen and 
pelvis listed an impression of normal study.  

A VA hospital summary for the period of October 8, 1995 to 
October 12, 1995, stated that the veteran presented 
complaining of perirectal pain for two days with positive 
fever and chills and decreased bowel movement.  He denied 
blood in stool, melena, or hematochezia.  He also denied 
vomiting, nausea, or anorexia.  He had positive flatus.  He 
denied abdominal pain, history of rectal abscess or rectal 
fistula.  Upon physical examination, the abdomen was soft, 
nontender, and there were no masses.  There were bowel 
sounds.  The veteran was kept on a clear liquid diet and was 
started on I.V. antibiotics.  On October 10, the 
gastrointestinal service's conclusion was severe left 
perianal pain.  Upon discharge, the veteran reported 
decreased pain.   

A November 1995 VA report of abdomen X-rays states that there 
was previous operative change in the right quadrant and there 
was distention of a few loops of small bowel which suggested 
ileus.  

A November 1995 VA medical certificate listed a diagnosis of 
Crohn's disease exacerbation.  

A VA hospital summary for the period November 9, 1995 to 
November 12, 1995, noted that the veteran was discharged in 
stable condition with the diagnosis of Crohn's disease, 
questionable mild exacerbation, and no obstruction.     

A June 18, 1996 VA report of abdomen X-rays stated that there 
was a probable small bowel obstruction.  A June 20, 1996 VA 
report of abdomen X-rays stated that there was a nonspecific 
gas pattern, post-surgical change right abdomen, and no 
evidence of acute cardiopulmonary process. 

A June 1996 VA hospital summary noted the veteran's chief 
complaint to be abdominal pain 24 hours prior to admission.  
The pain was described as crampy and intermittent.  He denied 
any vomiting.  He did report having had a cough with 
yellowish sputum production for two weeks.  It was noted that 
the veteran usually has diarrhea three to four times a day, 
but that his stools were much looser than normal the day 
before admission.  Upon physical examination, the abdomen was 
noted to be obese, but soft and only minimally tender over 
the suprapubic region.  There was no guarding.  There were 
bowel sounds detected.  It listed a discharge diagnosis of 
Crohn's disease and adynamic ileus.

A July 1996 VA treatment record noted that the veteran was 
having three to four bowel movements a day.

A January 1997 Social Security Administration Disability 
Determination listed a primary diagnosis of enteritis, 
regional (colitis, granulomatous) and no secondary diagnosis.  
The veteran's claim was denied.  The Explanation of 
Determination stated that it was determined that the 
veteran's condition was not severe enough to keep him from 
working.  It was further stated that although the veteran 
stated that he was disabled because of Crohn's disease, the 
medical evidence showed that he had not had any weight loss, 
diarrhea, or abdominal discomfort.  It was acknowledged that 
the veteran was unable to perform certain kinds of work, but 
stated that based upon his age, education, and experience he 
could perform medium work.   
 
A June 1997 VA examination report noted that the veteran was 
taking Azulfidine, Folic Acid, and that he took vitamin B12 
injections monthly.  The veteran complained that he was 
having constant loose bowel movements up to four or five 
times a day and must use the bathroom within 10 minutes of 
eating any meal.  Upon physical examination, the abdominal 
examination was benign; there was organomegaly and no 
tenderness elicited.  On rectal examination, he had normal 
anal sphincter tone.  He did have mild perianal erythema and 
there was no mass palpable.  He did have a heme-negative 
stool.  His weight was listed as 265 lb., but his maximum 
weight over the last year was noted to be 290lb.  He was not 
anemic or malnourished and there was no nausea.  Again, it 
was noted that the veteran experienced associated loose bowel 
movements four to five times a day, but he denied any rectal 
bleeding.  He did state that he experienced fecal soiling at 
times and some degree of incontinence of stool at times.  
There was no tenesmus or dehydration, no associated 
malnutrition, and his frequency of episodes was constant with 
his bowel movements (four to five times daily).  The 
diagnosis was Crohn's disease with no exacerbation of 
symptoms at that time.    

An April 1998 VA treatment record noted the veteran's Crohn's 
disease to be stable.
  
A report of abdomen X-rays dated October 20, 1998, noted air 
fluid levels in the small bowel which appeared to be in 
different levels in location, especially in the right lower 
quadrant.  This finding was noted to be consistent with an 
early or incomplete small bowel obstruction.  An October 21, 
1998 report, however, noted post-surgical changes, but no 
evidence of bowel obstruction or free air.  

An October 1998 VA report of physical examination noted that 
the veteran presented on October 20, 1998 with vomiting and 
abdominal pain which began the previous day.  The veteran 
reported the pain to be 10/10.  Upon physical examination, 
the abdomen was soft and tender.  He had no rebound, he was 
not rigid, and there was no guarding.  The assessment was 
Crohn's disease with partial small bowel obstruction.  On 
October 22, 1998, the veteran was seen by surgery.  Bowel 
movement times two was noted.  His abdomen was noted to be 
soft and nontender.  There were no bowel sounds.  The veteran 
was reported to be stable.  The report stated that a note was 
written to the veteran's employer stating that he was ready 
to go back to work the next day.  He was discharged on the 
following medications: Darvocet 11mg, mesalamine 1 gm, and 
sucralfate.      
 
A VA report of abdominal X-rays, dated in January 1999, 
stated that there was no evidence of any obstructive changes 
in the small bowel or large bowel.

A VA hospital discharge summary for the period December 21, 
2001 to December 23, 2001, listed an admission diagnosis of 
Crohn's exacerbation causing abdominal pain and a discharge 
diagnosis of constipation.  It was noted that in 1995 the 
veteran underwent an exploratory laparotomy, drainage of 
intra-abdominal abscess ileocectomy.  It was further noted 
that the veteran recovered well from surgery and was on 
medications until three years ago when his bowel disease went 
in to remission and that he has not taken medications since 
that time.  The report stated that the veteran had been on 
medication and virtually pain free until the previous day 
when he started feeling sharp, constant pain during a meal 
reminiscent of his previous inflammatory bowel disease 
flares.  It was reported that he later began to vomit 
green/yellow fluid.  The pain was in the left lower 
quadrant/suprapubic region, non-radiating, and stated to have 
been 10/10 severity.  There was no recent history of blood in 
his stools and he denied diarrhea or recent weight loss.  In 
this regard, he was described as being overweight.  The 
history, symptoms, and physical examination findings were 
consistent with Crohn's exacerbation.  A CT scan did not show 
an abscess or acute process and the veteran did not have any 
of the extra-intestinal manifestations of Crohn's.  
Ultimately, exacerbation of Crohn's was ruled out and it was 
stated that the veteran's symptoms were probably more related 
to constipation.  The veteran was noted to be completely 
asymptomatic and stable upon discharge.          

A January 2002 VA progress note listed the veteran's weight 
as 269 lb.  Another VA progress note from that same month 
noted that the veteran had been admitted one month prior of 
an episode of bloating, constipation, and abdominal pain.  He 
was on I.V. fluids and nothing by mouth for "a while" which 
made him better.   The report stated that the veteran had not 
been on any medications for three to four years.  The veteran 
reported a frequency of loose stool four to five times a day, 
which was noted to be his baseline.  The report stated that 
there was no history of any abdominal pain or blood in the 
stool.  The veteran was noted to have only occasional 
problems in the form of constipation and bloating.  The 
veteran did not have any weight loss.     

An April 2003 VA examination report noted the veteran's 
weight to be stable between 265 lb. and 270 lb.  This was 
noted to have been so for the last couple of years.  It was 
also reported that the veteran had been working for the past 
five years for the United States Postal Service, delivering 
mail by walking a route.  The veteran was reported to have 
complained of having liquid bowel movements which were 
usually very urgent and invariably this would occur first 
thing in the morning and then almost always after he ate.  It 
was noted by the examiner that the veteran was fearful of 
eating until he finished his day's work because of the 
urgency of his liquid bowel movements.  It was reported that 
the veteran was taking no medications at the present time.  
Upon physical examination, his weight was listed as 268 lb.  
His abdomen was noted to be obese and soft.  There were no 
masses, tenderness, or organomegaly.  The examiner stated 
that the veteran's Crohn's disease was of mild-to-moderate 
severity, with a history of intermittent exacerbations.  The 
veteran was noted to have a good nutritional status.  
Finally, the examiner stated that the veteran was able to 
work over the past five years with the disability and that he 
tolerated the inconvenience caused by his chronic illness.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected Crohn's 
disease.  The medical evidence does not show that the veteran 
is malnourished.  On the contrary, the June 1997 VA 
examination report stated that there was no malnutrition, and 
the April 2003 VA examination report stated that the veteran 
had a good nutritional status.  Additionally, his weight has 
remained stable.  The Board acknowledges that the June 1997 
VA examination report listed his weight as 265 lb., but 
reported his maximum weight over the last year to be 290lb.  
However, a December 2001 VA hospital summary stated that the 
veteran reported no recent weight loss.  A January 2002 VA 
progress note listed the veteran's weight as 269 lb.  An 
April 2003 VA examination report noted the veteran's weight 
to be stable between 265 lb. and 270 lb.  This was noted to 
have been so for the last couple of years.  Specifically, 
upon physical examination, his weight was listed as 268 lb.  
Also, there is no evidence of anemia.  For example, the June 
1997 VA examination report stated that the veteran was not 
anemic.  Further, the Board finds no persuasive evidence to 
show that he had numerous attacks a year, with the health 
being only fair during remissions.  Accordingly, the veteran 
does not meet the criteria for a rating in excess of 30 
percent under DC 7323; the record does not reflect a level of 
disability beyond that contemplated by the 30 percent rating 
under DC 7323.  See 38 C.F.R. §  4.7 (2003).

As for the possibility of a higher rating under another 
diagnostic code, under DC 7328, when resection of the small 
bowel produces definite interference with absorption and 
nutrition manifested by impairment of health objectively 
shown by examination findings, including definite weight 
loss, a 40 percent disability rating should be assigned.  
However, the evidence does not show that the veteran 
experiences a marked interference with nutrient absorption 
with severe impairment of her health, with findings including 
material weight loss, as is required for a 40 percent rating 
under DC 7328.   

Under DC 7332, which covers impairment of sphincter control 
for the rectum and anus, a 60 percent rating is contemplated 
in cases where there is extensive leakage and fairly frequent 
involuntary bowel movements.  In this regard, there are no 
clinical findings in the record to support a 60 percent 
evaluation under DC 7332.  There are no objective findings 
showing a loss of sphincter control or fairly frequent 
involuntary bowel movements, although the veteran did state 
to the June 1997 VA examiner that he experienced fecal 
soiling at times and some degree of incontinence of stool at 
times.  Therefore, the criteria for a 60 percent rating under 
DC 7332 have not been met.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

					III.  TDIU

The veteran essentially contends that he is unable to 
maintain substantially gainful employment due to the severity 
of his service-connected Crohn's disease.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2003). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).

Service connection is currently in effect for Crohn's 
disease, rated as 30 percent disabling, and appendectomy, 
rated as noncompensable.  His combined evaluation is listed 
as 30 percent from April 1, 1995.  Given the foregoing, the 
veteran does not meet the minimum schedular requirements for 
a TDIU.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b).  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

Again, the veteran's only service-connected disabilities are 
Crohn's disease, rated as 30 percent disabling, and 
appendectomy, rated as noncompensable.  His combined 
evaluation is 30 percent.  38 C.F.R. § 4.25.  Therefore, he 
does not satisfy the percentage rating standards for a TDIU 
rating.
 
The Board must consider whether referral to the designated VA 
official for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Here, the veteran is currently working as a mail carrier for 
the United States Postal Service.  In this regard, the April 
2003 VA examination report stated that the veteran had been 
working for the past five years for the United States Postal 
Service, delivering mail by walking a route.  

Thus, the evidence does not suggest that the veteran's 
service-connected conditions alone render him unable to 
secure and follow a substantially gainful occupation, and no 
finding of such has been made.  Therefore, referral of the 
case to the Director of Compensation and Pension Service, for 
consideration of a TDIU rating on an extraschedular basis, is 
not warranted.  Bowling, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for a TDIU rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 30 percent disabling, is denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



